    Case: 1:19-cv-00145-DAP Doc #: 131 Filed: 03/08/19 1 of 3. PageID #: 3333



                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                    )   CASE NO. 1:19-cv-145
                                                 )
        Plaintiff,                               )   JUDGE DAN AARON POLSTER
                                                 )
   v.                                            )   MAGISTRATE JUDGE
                                                 )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,           )
                                                 )
        Defendants.                              )

   ORDER SURRENDERING LEASED PREMISES TO ITS LANDLORD, HGF L.P.,
   RELIEVING INJUNCTION AND STAY AS AGAINST HGF L.P. AS TO THOSE
    LEASED PREMISES AND THE LEASE, AND GRANTING RELATED RELIEF

        This came before the Court during the status conference on March 8, 2019, in this case.

Among the persons in attendance in-person or telephonically were, among others, Mark E.

Dotorre, the receiver appointed in this case (the “Receiver”) under that certain Order Appointing

Receiver dated January 18, 2019 [ECF No. 8, as amended by ECF No. 14) (the “Receiver

Order”), and HGF L.P. (“HGF”). The Court has been informed as follows:

        HGF, as landlord, and Argosy Education Group, LLC (“AEG”), as tenant, are parties to

that certain Lease Agreement dated as of July 1, 2001 (as assigned to AEG pursuant to an

Assignment and Assumption of Lease dated October 17, 2017) (the “Lease”). A copy of the

Lease (without exhibits) is attached to the Unopposed Motion of HGF L.P. to Intervene Under

Federal Rule of Civil Procedure 24 (the “Intervention Motion”), which the Court granted.

        Under the Lease, AEG leased a 75,000 square foot building, parking lot, and surrounding

areas located at 7650 Mission Valley Road, San Diego, California (as more fully described in the

Lease, the “Leased Premises”) that HGF owns, at which university classes were being offered by

The Art Institute of California – San Diego (“TAIC – SD”) . Both of AEG and TAIC – SD are

subjects of this receivership under the Receiver Order.
    Case: 1:19-cv-00145-DAP Doc #: 131 Filed: 03/08/19 2 of 3. PageID #: 3334



       On March 7, 2019, the president of TAIC – SD notified HGF that the university campus

at the Leased Premises will close at 5:00 p.m. (Pacific time) on March 8, 2019, that one or more

keys to the Leased Premises will be delivered to HGF at about that time, and that from and after

March 8, 2019, no students, faculty, or other personnel (e.g., of AEG or TAIC – SD) will be

present at the Leased Premises.

       At the status conference, the Court also was informed that (in light of the imminent

closing of the university campus at the Leased Premises) the Receiver (on behalf of AEG and

TAIC-SD) and HGF have agreed to the relief set forth below, so that HGF may better protect its

rights and interests. Accordingly, it is hereby

       ORDERED that:

       (1)     Effective at 5:00 p.m. (Pacific time) on March 8, 2019,

                   (a) the Leased Premises shall be deemed surrendered voluntarily by AEG, as
                       tenant under the Lease (and by TAIC – SD), to HGF, as landlord;

                   (b) all injunctive provisions and stays contained in the Receiver Order
                       (including, without limitation, paragraphs 9, 10, 14, and, to the extent
                       applicable, 20), including as it has been or hereafter may be amended,
                       hereby are relieved and terminated as against HGF with respect to the
                       Lease and the Leased Premises, such that HGF may exercise and enforce
                       any and all rights and remedies relating to the Lease and the Leased
                       Premises as are provided or permitted under the Lease and applicable law,
                       all the same as if the Receiver Order had never been entered (including,
                       without limitation, prosecuting the eviction proceeding that HGF
                       commenced on December 14, 2018, and enforcing the judgment and writ
                       of possession that HGF obtained on January 25, 2019, in the Superior
                       Court of San Diego, California (as described more fully in the Intervention
                       Motion));

       (2)     HGF shall reasonably cooperate with the Receiver (on behalf of AEG, TAIC –
               SD, or both), or with the Receiver’s designees, regarding the orderly disposition
               of any removable personal property or any student records that remain at the
               Leased Premises after the voluntary surrender in paragraph (1)(a) of this Order
               becomes effective; and
     Case: 1:19-cv-00145-DAP Doc #: 131 Filed: 03/08/19 3 of 3. PageID #: 3335



          (3)   This Court retains jurisdiction to enforce the terms and provisions of this Order.

Dated: ____________, 2019

                                              ____________________________________
                                              THE HONORABLE THOMAS M. PARKER
                                              UNITED STATES MAGISTRATE JUDGE

Submitted by:

/s/ Jeffrey C. Toole_________________________
JEFFREY C. TOOLE (0064688)
toole@buckleyking.com
THEODORE M. DUNN, JR. (0024195)
dunn@buckleyking.com
BUCKLEY KING LPA
1400 Fifth Third Center
600 Superior Avenue East
Cleveland, Ohio 44114-2652
Telephone: (216) 363-1400
Facsimile: (216) 579-1020

Attorneys for HGF L.P.

No objection:

/s/ James W. Ehrman______________________
MARY K. WHITMER (0018213)
mkw@weadvocate.net
JAMES W. EHRMAN (0011006)
jwe@weadvocate.net
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113
Telephone: (216) 771-5056
Facsimile: (216) 771-2450

Attorneys for Mark E. Dottore, the Receiver for
(among other entities) Argosy Education Group, LLC
and The Art Institute of California – San Diego
2328144
